DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 12/03/2020 is acknowledged.  Claims 1-18 are pending.  Claims 10-18 are withdrawn.

Election/Restrictions
Applicant's confirmation of the prior election with a new traverse in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that there is allegedly no serious burden in searching and examining both of the restricted inventions.  This is not found persuasive.  There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant' s attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10-18 are objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0168833 to Ethicon Inc. (“Ethicon”) in view of CN 104294292 to Huzhou Zhicheng Prec. Metal Tech. Co. (“Huzhou”, and note attached translation).
Regarding claim 1, Ethicon teaches a method of treating blackened surgical needles (abstract), comprising the steps of: a. placing at least one blackened surgical needle having loose black oxide particles on its surface into a bath (para [0005]), wherein the bath comprises: i. an effective amount of citric acid to remove loose black oxide particles from the at least one blackened surgical needle; and ii. a source of ultrasound (para [0005]); and b. treating the needle in a bath, wherein the contents of the bath are surfactant free (para [0005], no surfactant disclosure), and cleaning the needle with ultrasound (para [0005]).
Ethicon does not explicitly teach applying ultrasound in the bath.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Ethicon method wherein it includes applying ultrasound in the bath, with a reasonable expectation of success, in order to enhance cleaning.  Also, note that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C).  Further skilled artisan would have found it obvious to apply the ultrasound in the bath for a time sufficient to remove loose black oxide particles from the surface of the needle, with a reasonable expectation of 
Ethicon does not explicitly teach the bath includes an effective amount of citric acid to remove the particles.  Huzhou teaches a method of cleaning (abstract) including stainless steel (abstract, and note that Ethicon discloses stainless steel needles (para [0007]) with citric acid in combination with ultrasound (abstract), which is disclosed as advantageously inhibiting sludge and enhancing separation of products (abstract).  The skilled artisan would have found it obvious to modify Ethicon in view of Huzhou wherein the bath an effective amount of citric acid to remove the particles, with a reasonable expectation of success, in order to inhibit sludge and enhance separation of products, and in view of the disclosed desire to sterilize.  Note that Ethicon discloses stainless steel needles (para [0007]).  
Regarding claims 2 through 4, Ethicon and Huzhou do not explicitly teach the method wherein the concentration of the citric acid is from about 0.5 wt. % to 5 wt.% (aqueous).   However, Huzhou discloses a pH of 4-6 (abstract).  Since too little citric acid risks a too high pH, while too much citric acid risks a too low pH, the skilled artisan would have found it obvious to optimize the concentration of the citric acid through routine experimentation with predictable results.  

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable EP 0168833 to Ethicon Inc. (“Ethicon”) in view of CN 104294292 to Huzhou Zhicheng Prec. Metal Tech. Co. (“Huzhou”, and note attached translation) and in further in view of US 6,635,118 to Sachdev et al. (“Sachdev”).
Regarding claim 5, Ethicon and Huzhou do not explicitly teach the method wherein the frequency of the ultrasound is about 40kHz.  Sachdev teaches a method of cleaning equipment (abstract) and discloses using ultrasound at 40 kHz, which discloses as effective for cleaning (col. 9, lines 1-25 through col. 2, line 23).  The skilled artisan would have found it obvious to modify the 
Regarding claims 7-9, Ethicon, Huzhou and Sachdev disclose a time for ultrasonic treatment that is less than 5 minutes (Sachdev, col. 10, lines 8-24), but that is not for blackened surgical needles.  Since a treatment time that is too short risks insufficient cleaning, while a treatment time that is too long wastes time, the ultrasonic treatment time is a result-effective variable and the skilled artisan would have found it obvious to optimize the treatment time through routine experimentation with predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0168833 to Ethicon Inc. (“Ethicon”) in view of CN 104294292 to Huzhou Zhicheng Prec. Metal Tech. Co. (“Huzhou”, and note attached translation) and  in view of US 6,635,118 to Sachdev et al. (“Sachdev”) and in further view of Applicant’s admitted prior art (“AAPA”).
Regarding claim 6, Ethicon, Huzhou and Sachdev do not explicitly teach the method wherein the power of the ultrasound ranges from about 80 watts to about 320 watts.  The use of ultrasound power in the range of about 80 watts to about 320 watts was known in the art (see, e.g., AAPA, specification, paragraph bridging pages 8-9), with wattages being correlated with bath volume, and the skilled artisan would have found it obvious to modify the Ethicon/Huzhou/Sachdev method as was known wherein the power of the ultrasound ranges from about 80 watts to about 320 watts, with a reasonable expectation of success, since that range was known as effective for cleaning.    

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714